           Case 1:20-cv-01719-NONE-SAB Document 9 Filed 01/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   GARY GAGLIOLO,                                      Case No. 1:20 -cv-01719-NONE-SAB

10                  Plaintiff,                           ORDER REQUIRING DEFENDANTS TO
                                                         FILE RESPONSIVE PLEADING
11           v.
                                                         TEN DAY DEADLINE
12   KAWEAH MANOR, INC., et al.,

13                  Defendants.

14

15          On December 9, 2020, the parties filed a stipulation to extend the time for Defendants to

16 respond to the complaint until after a decision on an anticipated motion to remand was issued.

17 (ECF No. 7.) The stipulation indicated that the motion to remand would be filed within twenty-

18 one days of the order approving the stipulation. (Id.) On December 10, 2020, an order issued

19 extending the time for Defendants to respond to the complaint until after a decision on the
20 motion to remand was issued. (ECF No. 8.) More than twenty-one days have passed and no

21 motion to remand has been filed.

22          Accordingly, IT IS HEREBY ORDERED that Defendants shall file a responsive pleading

23 within ten (10) days of the date of entry of this order.

24
     IT IS SO ORDERED.
25

26 Dated:      January 12, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
